PELLEGRINI, Judge,
dissenting.
I respectfully dissent. The issue before us is whether the State Board of Medicine, (Board) when it suspended the medical license of Peter P.C. Pisnanont, M.D., (Petitioner) violated his due process right to notice of the charges by requiring him to submit to a mental/physical examination before resuming practice.
The majority holds that the Board is not authorized to require a psychiatric examination without a formal charge or notice concerning the basis of the sanction and, therefore, the Board violated his due process rights. I disagree because under Section 42(a)(4) of the Medical Practice Act of 1985 *915(Act),1 the provision authorizing the Board to order remedial action and impose sanctions, when a medical practitioner is notified that the Board is considering disciplinary action included within that notice, is that any appropriate sanction or sanctions provided in the Act can be imposed, including requiring the submission to physical or mental treatment.
Petitioner was charged through an order to show cause with having his license suspended in another state. Section 41(4) of the Act, 63 P.S. § 422.41(4).2 At the hearing on this charge before the Board, the Board established through documentary evidence that Petitioner’s license was suspended in New York for one year due to charges of forgery and diverting prescription drugs for his own use. Petitioner’s defense consisted mainly of his testimony about a “conspiracy” against him concerning his certification in what the Board considered delusional and obsessive thinking.
The Board concluded that Petitioner was subject to disciplinary action in this state due to the disciplinary action taken against his license in New York and it 'suspended his medical license for six months. In addition, the Board concluded that due to the evidence presented by him, it had probable cause to believe Petitioner was unable to practice medicine by reason of a mental illness and ordered that, before his license would be returned, Petitioner must provide evidence of his competency, including a report by a psychiatrist who conducted a mental/physical examination. (Reproduced Record 8).3
The Board has authority to impose appropriate sanctions under Section 42(a) of the Act, 68 P.S. § 442.42(a), which provides, in pertinent part:
Authorized actions. — When the board is empowered to take disciplinary or corrective action against a board-regulated practitioner under the provisions of this act or pursuant to other statutory authority, the board may:
[[Image here]]
(3) Revoke, suspend, limit or otherwise restrict a license or certificate.
(4) Require the board-regulated practitioner to submit to the care, counseling or treatment of a physician or a psychologist designated by the board.
[[Image here]]
(Emphasis added). The statutory language indicates that when the Board finds that any of the reasons for corrective action are established, it can, in its discretion,4 take any of the measures or impose any of the sanctions listed. One of those measures is the required submission to “care, counseling or treatment of a physician”.
The majority holds that this section does not authorize a requirement for a psychiatric *916examination as a condition for reinstatement of a license. Unlike the majority, I believe that an examination is a necessary part of and included within the authorization for the Board to “[rjequire the [physician] to submit to the care, counseling or treatment of a physician”.
There is no dispute that Petitioner was given reasonable notice of the charges and that he was subject to disciplinary action. Due process does not require that Petitioner be notified of all the possible sanctions that could be imposed if the charges are proven against him. In contrast to the majority, I would hold that Petitioner received adequate notice of the charge against him and that his due process rights were not violated.

. Act of December 20, 1985, P.L. 457, as amended, 63 P.S. § 42(a)(4).


. Section 41 of the Act provides:
The board shall have authority to impose disciplinary or corrective measures on a board-regulated practitioner for any or all of the following reasons:
[[Image here]]
(4) Having a license or other authorization to practice the profession revoked or suspended or having other disciplinary action taken, or an application for a license or other authorization refused, revoked or suspended by a proper licensing authority of another state, territory, possession or country, or a branch of the Federal Government.


. The Board initially relied on its authority in Section 41(5) of the Act to order a mental/physical examination; however, in its brief, it admitted that section did not apply and asserted authority solely under Section 42(a) of the Act. We agree with the majority that Section 41(5) of the Act does not permit the Board's imposition of a mental examination because it is applicable only when a medical licensee is charged with being unable to practice the profession with reasonable skill and safety to patients by reason of illness, addiction to drugs or alcohol or a conviction related to a controlled substance.


.The purpose of the Act is to regulate the practice of medicine in order to safeguard the public health and welfare. Johnston v. Commonwealth, State Board of Medical Education and Licensure, 49 Pa.Cmwlth. 9, 410 A.2d 103 (1980).
The power of the State to provide for the general welfare of its people authorizes it to prescribe all such regulations as, in its judgment, will secure or tend to secure them against the consequences of ignorance and incapacity, as well as of deception and fraud.
Id. 410 A.2d at 105, quoting Dent v. West Virginia, 129 U.S. 114, 122, 9 S.Ct. 231, 233, 32 L.Ed. 623 (1889).